Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 4, 2014

                                      No. 04-13-00734-CV

                               IN THE MATTER OF A.J.R.P.,

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013JUV00669
                           Honorable Laura Parker, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed on December 27, 2013. This court granted
Appellant’s first motion for extension of time to file the brief until January 27, 2014. On January
29, 2014, Appellant filed the brief and an unopposed second motion for extension of time to file
the brief until January 29, 2014, for a total extension of thirty-two days.
        Appellant’s motion is GRANTED. Appellant’s brief is deemed timely filed. See TEX. R.
APP. P. 38.6(d).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court